Title: To James Madison from John Baptiste Sartori, 25 December 1801
From: Sartori, John Baptiste
To: Madison, James


					
						Sir
						Philadelphia 25. December 1801
					
					I had the honor Some time ago of informing you by Letter of my arrival in the United States, & 

of my having deputed my Father to transact the Consular business in my absence.  I find Sir, that the 

business which brought me heither, will require my Stay here Longer time than I had at first contemplated  

I therefore request that you will permit me to prolong my absence from the Roman State untill it is 

terminated, & in the mean time, that you will be pleased, by an official Letter to authorize my Father, Mr. 

Charles Sartori, of the City of Rome to act as Vice Consul of the United States there untill my return, 

which I shall hasten as much as the unavoidable delays of the Courts of Law in which I have Suits 

depending here for the recovery of considerable property will permitt me.  And with the utmost respect & 

regard I am Sir Your Most Obedt. & Humb Servt.
					
						John B. Sartori
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
